                      IN TIIE UNITED STATES DISTRICT COURT
                  FOR TIIE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                  No. S:20-CV-366-D



COLORADO BANKERS LIFE              )
INSURANCE COMPANY,                 )
                                   )
                       Plaintiff,  )
                                   )
              v.                   )                           ORDER
                                   )
AR PURCHASING SOLUTIONS 2, LLC,    )
et al.,                            )
                                   )
                       Defendants. )


       The court has reviewed the record and the governing law. After considering plaintiff's

motion to consolidate [D.E. 28], and plaintiff/counter-defendant's partial motion to dismiss the

second and third counterclaims [D.E. 24], the motions are DENIED as meritless. Whether the

counterclaims will survive a motion for summary judgment is an issue for another day.

       SO ORDERED. This 3.0 day of July 2021.




                                                      JSC.DEVERID
                                                      United States District Judge




           Case 5:20-cv-00366-D Document 34 Filed 07/20/21 Page 1 of 1
